Citation Nr: 0811966	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
lung disease (claimed as lung condition).  

2.	Entitlement to service connection for ringworm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1947 to June 
1950.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision issued.  

In January 2007, the veteran testified in a Travel Board 
Hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in August 2007 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Affording the veteran the benefit of the doubt, the 
competent medical evidence shows that ringworm manifested in 
service and is causally or etiologically related to service.

3.	The competent medical evidence shows that chronic 
obstructive lung disease did not manifest in service and is 
not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.	Ringworm was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.102, 3.303 (2007).

2.	Chronic obstructive lung disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied regarding the 
claim for service condition for a lung condition by way of a 
letter sent to the appellant in April 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

Regarding the claim for service connection for ringworm, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision for service connection 
for ringworm by way of a letter sent to the appellant in May 
2003 that fully addressed all four notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of supplemental 
statements of the case issued in February 2004 and April 2006 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with this notice in 
March 2006.  Any error regarding this notice was harmless 
given that service connection is being denied for a lung 
condition, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that the veteran's 
service records are presumed destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) and are 
unavailable for review.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board also recognizes that VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). 

The record reflects significant documentation demonstrating 
that the RO initiated searches for the veteran's service 
medical records, surgeon general's reports, sick reports and 
all possible records from the NPRC, all without success 
except for morning reports dated in August 1948 and September 
1948.  The veteran was notified by the RO that the records 
were unavailable.  The Board finds that the responses from 
NPRC indicate that the veteran's records are likely fire 
related, and it is clear after multiple attempts to obtain 
these records, that any further attempts would be futile.  
Based on the foregoing actions, the Board concludes that the 
records sought do not exist.  38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007).

The RO has obtained the DD Form 214 and VA medical records.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was also afforded a VA 
medical examination in October 2007 pursuant to the August 
2007 Board Remand.  The Board further finds that the RO 
complied with its Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Ringworm 

The veteran asserts that his ring worm was incurred in 
service in the summer of 1948 in Tokyo, Japan.  

Although the service medical records are unavailable, the 
morning reports dated in August 1948 and September 1948 
indicate that the veteran was stationed in Jimmechi, Japan 
APO 468, Unit 2 and part of Battery B, 675 Gli FA Bn.  The 
Morning Reports do not reveal that the veteran received 
medical treatment.  

VA medical records dated from December 1997 to January 2003 
do not contain a diagnosis of or treatment for ringworm.  The 
VA records indicate that the veteran was treated for chronic 
dermatitis.  

The veteran's wife submitted a statement in February 2003 
indicating that the veteran told her that the first time he 
had ringworm was in 1948 while in service in Tokyo.  The 
veteran and his wife had been married 42 years at the time of 
the statement and his wife stated that the veteran had 
ringworm approximately a couple times a month.  

The veteran also submitted a statement in support of his 
claim for service connection for ringworm in March 2004.  The 
veteran indicated that he was hospitalized for a week or two 
in Tokyo, Japan at the 361st Hospital and indicated who the 
treating physician was.  Additionally, the veteran indicated 
that he was also treated at a hospital in Fort Campbell, 
Kentucky.  

A statement received in December 2005 from the veteran also 
indicated that he was with APO 468, Unit 2.  He stated that 
he was hospitalized in the 361st hospital in Tokyo, Japan in 
1948.  The veteran could not recall what month he was treated 
in Japan but said that it was "when the watermelons were 
ripe" and around the time of a "shooting match."  The 
veteran indicated who his treating physician was and that 
there were pictures taken of the ringworm.  The veteran 
indicated that he was treated with square pads with epsom 
salt as well as iodine.  

At the January 2007 hearing, the veteran described that his 
barracks in Japan were cement with a lot of shade trees and 
the conditions were damp.  The veteran asserts that he 
contracted ringworm at the barracks and it was treated with 
epsom salts.  The veteran asserted that the treating doctor 
took pictures of his stomach while in service.  

In an October 2007 VA Compensation and Pension Examination, a 
nurse practitioner diagnosed the veteran with tinea corporis, 
and noted that the lay name is ringworm.  The examiner noted 
that the veteran had been found to have been treated at the 
hospital in Japan, and thus it was likely that he was there 
for treatment for fungal infection.  The examiner also 
considered the treatment for fungal infection for several 
years in the medical records.  The examiner noted the 
veteran's statement that he had fungal infections to his skin 
(ringworms) since he was in service and if the veteran can be 
presumed to be true, then it was as likely as not that the 
tinea corporis that the veteran currently has is the same as 
the ringworm that he was treated for in Japan.  The examiner 
also noted that the etiology of the dermatologic fungal 
infection is exposure to the fungus topically and there was 
no way to determine more precisely which contact with what 
object or which person was the specific etiology of the 
veteran's tinea infection.  

The Board finds that the medical evidence of record supports 
a finding of service connection for ringworm.  The veteran 
has a current diagnosis of ringworm.  The veteran testified 
that he received treatment for ringworm in service.  The 
Board notes that the veteran was specific in his description 
of treatment in service and the conditions in which he 
experienced in service.  His condition was also verified by 
his wife's statements.  He also indicated that he continually 
received treatment for this condition since service.  As the 
service medical records are not available, the Board affords 
the veteran the benefit of the doubt and concludes that the 
veteran was treated for this condition in service in Japan.  

Assuming the veteran's statements are true, there is medical 
evidence linking the veteran's condition to service in the 
October 2007 VA examination.  Accordingly, the evidence may 
not be said to preponderate against the veteran.  Therefore, 
the Board resolves the benefit of the doubt in favor of the 
veteran and grants service connection for ringworm.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Chronic Obstructive Lung Disease 

The veteran asserts that he has a lung condition which 
resulted from his exposure to coal burning furnaces and hot 
water heaters in service when he was stationed at Fort Knox 
and Fort Campbell.  

As previously mentioned, service medical records are 
unavailable.  A request was made for records from Fort Knox 
and Fort Campbell, however no records were available.  

In VA treatment notes dated in 2001 and 2002, the veteran had 
a history of chronic obstructive pulmonary disease (COPD) and 
was treated with a metered-dose inhaler.  In a March 2001 VA 
cardiovascular examination, and treatment notes dated in 2001 
through 2003, the veteran's cardiac status was stable.  An 
echocardiogram in February 2002 revealed left ventricular 
hypertrophy with moderate left ventricular dysfunction, 
mitral annulus calcification with mild mitral regurgitation, 
mild-to-moderate aortic regurgitation and aortic stenosis, 
mild tricuspid regurgitation, and dilated left atrium.  In a 
VA Radiology Report dated in July 2001, the veteran's heart 
size was normal and there was increasing bibasilar lung 
densities consistent with subsegmental volume loss.  

In the January 2007 Board hearing, the veteran testified that 
during service it was his job to stock coal furnaces during 
the morning and evening.  

In VA treatment records submitted by the veteran dated in 
February 2007, a CT revealed cardiomegaly with left 
ventricular and left atrial enlargement.  There was extensive 
calcification involving the aortic and mitral valve annuli 
and coronary vessels.  There was stigma of prior 
granulomatous disease with scattered small calcified 
granulomas in both lungs.  There were two small noncalcified 
nodules in the posterior and posterolateral periphery of the 
right lower lobe which likely represented noncalcified 
granulomas.  There was chronic underlying lung changes with 
areas of basilar septal thickening and fibrosis with 
scattered small bulla.  The examiner opined that the findings 
reflect chronic lung disease and stigmata of prior 
granulomatous disease with a low probability for malignancy. 

In the October 2007 VA Compensation and Pension Examination, 
the examiner found that there was no evidence consistent with 
either coal dust or with chronic fungal infection causing 
obstructive or restrictive pulmonary disease.  The examiner 
found that the veteran's exposure to coal dust in service was 
very limited.  The examiner acknowledged that coal dust can 
cause chronic lung disease, but it was usually considered to 
require 20-30 years of occupational exposure.  The examiner 
concluded that it was less likely than not that the veteran's 
exposure to coal dust in service caused his current 
obstructive and restrictive/reversible pulmonary disease.  
The examiner also concluded that it was less likely than not 
that the veteran's chronic dermatologic fungal infection 
caused his chronic pulmonary disease.  

The Board finds that the veteran has a diagnosis of COPD, as 
is required for service connection.  There is, however, no 
medical or lay evidence of an in-service incident or 
occurrence which caused the veteran's COPD.  The Board is 
mindful that the veteran's service medical records are not 
available.  Therefore, giving the veteran the benefit of the 
doubt that he did stock coal furnaces in service, there is 
also no evidence of a link between that in-service occurrence 
and the current diagnosis of COPD.  The VA examiner concluded 
that the veteran's exposure in service was too limited to be 
linked to his current diagnosis of COPD.  

Therefore, the Board concludes that there is no evidence of 
record that the veteran's COPD was incurred in or related to 
service.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply and 
the veteran's claim for service connection for chronic 
obstructive lung disease must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
	

ORDER

Service connection for ringworm is granted.  

Service connection for chronic obstructive lung disease 
(claimed as lung condition) is denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


